

116 HR 775 IH: Silencers Help Us Save Hearing Act
U.S. House of Representatives
2019-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 775IN THE HOUSE OF REPRESENTATIVESJanuary 24, 2019Mr. King of Iowa introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo provide that silencers be treated the same as firearms accessories.
	
 1.Short titleThis Act may be cited as the Silencers Help Us Save Hearing Act or the SHUSH Act. 2.Equal treatment of silencers and firearms (a)In generalSection 5845(a) of the Internal Revenue Code of 1986 is amended by striking (7) any silencer and all that follows through ; and (8) and inserting ; and (7).
			(b)Effective date
 (1)In generalExcept as otherwise provided in this subsection, the amendment made by this section shall take effect on the date of the enactment of this Act.
 (2)TransfersIn the case of the tax imposed by section 5811 of such Code, the amendment made by this section shall apply with respect to transfers after October 22, 2015.
 3.Treatment of certain silencersSection 5841 of the Internal Revenue Code of 1986 is amended by adding at the end the following:  (f)Firearm silencersA person acquiring or possessing a firearm silencer in accordance with Chapter 44 of title 18, United States Code, shall be treated as meeting any registration and licensing requirements of the National Firearms Act (as in effect on the day before the date of the enactment of this subsection) with respect to such silencer..
 4.Preemption of certain State laws in relation to firearm silencersSection 927 of title 18, United States Code, is amended by adding at the end the following: Notwithstanding the preceding sentence, a law of a State or a political subdivision of a State that, as a condition of lawfully making, transferring, using, possessing, or transporting a firearm silencer in or affecting interstate or foreign commerce, imposes a tax on any such conduct, or a marking, recordkeeping or registration requirement with respect to the firearm silencer, shall have no force or effect..
		5.Silencers and mufflers not to be Federally regulated
 (a)DefinitionsSection 921(a) of title 18, United States Code, is amended— (1)in paragraph (3), by striking (C) any firearm muffler or firearm silencer; or (D) and inserting or (C); and
 (2)by striking paragraph (24). (b)PenaltiesSection 924 of such title is amended—
 (1)in subsection (c)(1)— (A)in paragraph (1)(B)(ii) by striking , or is equipped with a firearm silencer or firearm muffler; and
 (B)in paragraph (1)(C), by striking or is equipped with a firearm silencer or firearm muffler,; and (2)in subsection (o), by striking or is equipped with a firearm silencer or muffler,.
 (c)Carrying of concealed firearms by qualified law enforcement officersSection 926B(e)(3) of such title is amended— (1)in subparagraph (A), by adding and at the end;
 (2)by striking subparagraph (B); and (3)by redesignating subparagraph (C) as subparagraph (B).
 (d)Carrying of concealed firearms by qualified retired law enforcement officersSection 926C(e)(1)(C) of such title is amended— (1)in clause (i), by adding and at the end; and
 (2)by striking clause (ii). 